Citation Nr: 9911062	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-50 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
degenerative disc disease of the lumbar spine with low back 
pain, currently evaluated as 20 percent disabling.  




ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel







INTRODUCTION

The veteran had active service from January 1984 to October 
1994.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
RO.  In September 1997 and September 1998, the Board remanded 
the case for additional development.  

By rating decision in February 1999, an increased rating of 
20 percent was assigned effective on May 4, 1995.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The current manifestations of the veteran's service-
connected low back disorder include complaints of numbness 
and cramps of the left leg and episodic low back pain and 
mild degenerative joint disease with a demonstrated 
functional loss which more nearly approximates a level of 
severe disablement.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 40 percent for 
the service-connected degenerative disc disease of the lumbar 
spine with low back pain have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a including Diagnostic Codes 5292, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that 
the veteran was treated in service for complaints of back and 
buttock pain.  The report of separation examination reflects 
that the veteran had tenderness of the lumbosacral spine, 
limitation of motion, negative straight leg raising, deep 
tendon reflexes two plus and equal, and normal gait.  It was 
noted that he had documented degenerative disc disease and 
had a permanent profile.  

By rating decision in December 1994, the veteran was granted 
service connection of degenerative disc disease with low back 
pain.  Per Diagnostic Code 5293, a noncompensable rating was 
assigned.  After the veteran submitted, in May 1995, medical 
records dated in February and March 1995, rating decision in 
May 1995 granted an increased (compensable) rating, to 10 
percent, for degenerative disc disease of the lumbar spine 
with low back pain, effective the date of separation from 
service as the evidence establishing level of severity was 
received within one year of discharge.  After the veteran 
submitted in August 1995, medical records dated in April 
1995, rating decision in August 1995 denied an increased 
rating.  In March 1996, the veteran submitted medical records 
dated through February 1996, in June 1996, a VA examination 
was conducted, and in July 1996 a rating decision denied an 
increased rating.  The veteran was issued a statement of the 
case in October 1996, and filed a VA Form 9 in December 1996.  
The Board remanded the case in September 1997 and September 
1998 for additional development.  By rating decision in 
February 1999, an increased rating, to 20 percent, was 
granted, effective May 4, 1995, the day the veteran's 
reopened claim was received.

Private treatment records of February and March 1995 reflect 
that the veteran complained of pain in the low back with left 
sciatica to the foot.  Straight leg raising was positive.  
Diagnoses included that of lower lumbar disc disease.  Lumbar 
myelogram showed minimal spondylitic changes with slight 
bulging of the disc at L3-4, L4-5, and L5-S1 levels.  Lumbar 
computed tomography (CT) showed mild facet joint arthropathy 
at L5-S1 and mild diffuse bulging of the disc at L5-S1 with 
compromise of neural foramina.  

Private treatment records of April 1995 reflect that the 
veteran received an epidural injection.  

Private treatment records in September1995 reflect straight 
leg raising remained equivocal, range of motion was full, and 
neurological examination was negative.  In December 1995, 
straight leg raising was positive at 60 degrees on the right 
and 65 degrees on the left.  He was to continue medications, 
wear his back brace at work, and was to undergo physical 
therapy for one month.  In February 1996, he received another 
epidural injection.  

At VA examination in June 1996, the veteran had no specific 
complaints about pain but reported numbness of the right 
buttock and right thigh.  He worked as an installer for a 
cable company.  On examination, posture was erect and gait 
was normal.  There was no fixed deformity.  Musculature of 
the back was excellent and without tenderness.  He flexed to 
40 degrees and reported that, at that point, his back 
tightened up and he could flex no further.  Extension, 
lateral flexion and rotation were normal.  There was no 
objective evidence of pain on motion.  He did not appear to 
have any significant neurological deficit.  Deep tendon 
reflexes were equal and active.  Muscle strength of the lower 
extremities was excellent and no atrophy was found.  X-ray 
studies showed degenerative disc disease at L3-4, L4-5, and 
L5-S1 and this was the examiner's diagnosis.  

On his VA Form 9 of December 1996, the veteran stated that he 
was in constant pain to the point of numbness, on medication 
for muscle spasms, and had limited forward bending ability.  

VA treatment records of January 1997 to December 1997 show 
that the veteran presented in January 1997 with a report that 
he had had back pain for a long time and it was not getting 
better.  On examination, he could flex to 70 degrees and did 
not have much local tenderness.  Impression was that of 
questionable lumbar disc.  At neurosurgery clinic in March 
1997, the veteran reported low back pain radiating to the 
left leg.  Neurologically, he was alert and oriented times 
three.  Cranial nerves were intact.  He had normal strength 
throughout his upper and lower extremities.  Reflexes were 
three plus and symmetric except at his knees where they were 
absent.  Ankle jerks were two plus and symmetric.  He had 
decreased sensation in the L5 dermatome, decreased to light 
touch and pinprick.  Impression was possible lumbar 
radiculopathy.  At neurosurgery clinic in April 1997, the 
veteran reported numerous exacerbations and remissions of low 
back pain, especially in the winter months.  He said he had 
lost a month of work on two occasions.  Lumbar CT myelogram 
reportedly showed some mild diffuse bulges at L4-5 and L5-S1 
with no significant nerve impingement.  He reported that his 
symptoms had substantially abated and he was currently back 
at work and doing quite well.  He was discharged from the 
neurosurgery clinic.  The remaining VA treatment records, 
dated through December 1997, are unrelated to the back 
disability.  

Another VA examination was conducted in March 1998.  The 
veteran complained of numbness of the left leg from the hip 
to the toes and episodic low back pain.  He reported that he 
did strengthening exercises at home and wore a back brace at 
work.  He took Motrin.  He was not in pain at the time of 
examination.  The examiner reported that CT myelogram in 
April 1997 showed mild degenerative joint disease, no 
stenosis, bilateral foraminal narrowing at L5-S1, and right 
sided narrowing at L4-5.  On examination, he was well 
developed, well nourished, and in no acute distress.  Posture 
was erect and gait was normal.  He had good lumbar 
musculature without atrophy, tenderness, or spasm.  He could 
flex to 90 degrees and extension and side-bending were 
normal.  Reflexes were three plus and symmetric except at the 
knees where they were absent bilaterally.  He had decreased 
sensation to light touch and pinprick in the L5 dermatome.  
X-ray studies showed multi-level degenerative disc disease at 
L4-5 and L5-S1.  

In a June 1998 statement, the veteran's employer described 
how the veteran's back disability affected his work.  The 
employer stated that the veteran's job involved lifting 
ladders, driving the company truck, installing cable and 
providing service.  The veteran always wore a belt for 
support.  He periodically stopped working to lie down on the 
floor or took breaks from driving.  The employer said that 
the veteran had worked for the company since October 1995 and 
was one of the most dedicated workers it had.  He had missed 
days or weeks of work following shots in his spine, and due 
to low back pain and numbness of his leg, and missed one week 
after hurting himself lifting at work.  

In a September 1998 statement, the veteran reiterated his 
claim of recurrent attacks of low back pain.  He said that 
they were moderate to severe and occurred several times a 
year.  He said that he had no reflex in his left knee and his 
left leg stayed cold and numb.  

Another VA examination was conducted in January 1999.  The 
examiner reported the history of the veteran's back 
complaints and the history of the findings, beginning in 
service.  He reported that the veteran continued to complain 
of back pain, but more importantly, complained of numbness 
involving his left leg and cramps that occurred especially at 
night.  He said that he had stiffness and pain if he sat too 
long, and had restrictions with repetitive bending and heavy 
lifting.  He reported that, about every three months, he had 
an episode of intensified pain where he was unable to bend 
and where he required bed rest.  He took Ibuprofen on a 
regular basis and Flexeril occasionally.  He said that he had 
difficulty working as a cable installer.  

On examination, there was no outward deformity of the lumbar 
spine.  There were no specific areas of tenderness.  There 
were no spasms.  He could flex to 70 degrees and extend to 30 
degrees and complained of pain with each.  He could bend to 
the right side to 20 degrees and to the left to 25 degrees.  
The patella and Achilles deep tendon reflexes were two plus 
and symmetrical.  Straight leg raising was negative on the 
right.  With straight leg raising on the left, he complained 
of pain, localized to the low back, at approximately 60 
degrees.  Hip range of motion was within normal limits.  
There were no motor deficits involving the lower extremities.  

Impression was that of degenerative disc disease with 
intermittent radiculopathy involving the left leg, due to 
foraminal stenosis secondary to degenerative disc phenomena.  
The examiner reported that functional capabilities were 
graded moderately severe, based upon the limitation of the 
lumbar spine and based on the history of exacerbations, and 
that limitations and functional restrictions placed him in a 
light to medium work category.  

Requests by the RO in October 1998 for additional private 
treatment records from Health South Medical Center and 
Southside Orthopaedic Associates, providers of treatment in 
1995, discussed above, were unanswered.  


II.  Analysis

The veteran, with the support of his representative, has 
claimed that his service-connected degenerative disc disease 
of the lumbar spine with low back pain is more severe than 
indicated by the evaluation assigned.  Such a claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 
U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  Although regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, 38 C.F.R. § 4.1, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected disability, degenerative disc 
disease of the lumbar spine with low back pain, has been 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293.  DC 5293 provides that a 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome, manifested by recurring attacks.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome, manifested by recurring attacks, with intermittent 
relief.  And a 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

The medical evidence of record indicates the veteran has 
recurring attacks of his intervertebral disc syndrome.  At 
neurosurgery clinic in April 1997, he reported his symptoms 
had substantially abated and that he was back at work and was 
doing quite well.  At the time of his VA examination in March 
1998, he was without pain.  He reported having numbness of 
the left leg and episodic low back pain.  In a September 1998 
statement, he said he had moderate to severe attacks of low 
back pain several times a year.  And at VA examination in 
January 1999, he reported he had an episode of intensified 
pain about every three months.  Despite the described 
symptoms, the records reflect the veteran managed to continue 
to work as a cable installer, a job he has had since October 
1995, and a job which required lifting, driving and physical 
installation of cable.  While his employer described absences 
from work due to the back disability, the employer also said 
it considered him one of the most dedicated workers it had.  
The VA examiner in January 1999 reported that the veteran had 
moderately severe functional capabilities and was restricted 
to light to medium work.  

The Board finds that the medical evidence of record does not 
support a showing that the veteran has a level of severe or 
pronounced intervertebral disc syndrome manifested by 
recurring attacks with intermittent relief or persistent 
symptoms with little intermittent relief.  Thus, the 
assignment of higher rating under the provisions of 38 C.F.R. 
§ 4.71a including Diagnostic Code 5293 is not supported by 
the medical evidence of record.  

The veteran's degenerative disc disease of the lumbar spine 
with low back pain must be rated on the basis of functional 
loss.  Limitation, where severe, is rated 40 at percent.  
38 C.F.R. § 4.71a, DC 5292 (1998).  As the veteran has been 
objectively shown to have functional loss which more nearly 
approximates a level of severe overall disablement due to his 
degenerative disc disease of the lumbar spine with low back 
pain, an increased rating of 40 percent is for application in 
this case.  

The Board finds that the preponderance of the evidence is for 
the veteran's claim and, therefore, an increased rating for 
the veteran's degenerative disc disease of the lumbar spine 
with low back pain is warranted at this time.  



ORDER

An increased rating of 40 percent for the service-connected 
degenerative disc disease of the lumbar spine with low back 
pain, is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

